DETAILED ACTION
	This action is a response to the communication filed on 11/30/2020. Examiner acknowledges the amendments made to claims 1, 2, 5, and 12 and the cancellation of claim 15. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 3, “substantially all” should be –a substantial amount--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0250153 (Cully et al., hereinafter Cully) in view of US 4,877,661 (House et al., hereinafter House) in view of  US 2013/0131780 (Armstrong et al., hereinafter Armstrong).
In regards to claims 1 and 9, Cully discloses an expandable covered stent (see title; abstract). Cully shows in figure 1b, 2a, and 2b, and 2c a cover (62) comprising a composite material comprising at least one expanded fluoropolymer (paragraph 50) membrane and an elastomer (paragraphs 50 and 60) positioned on a surface of a stent (63). Paragraph 86 states that the cover is bonded to the stent. Both would require the positioning and bonding steps claims. However, Cully does not state that the fluoropolymer membrane comprises serpentine fibrils. In a related area, 
House discloses a porous polytetrafluoroethylene graft membrane (column 4, line 62) that comprises serpentine fibrils (figure 2, “wavy” fibrils 14; columns 1, lines 64-66, and abstract). House states in column 2, lines 39-54 that the wavy fibril construction allows for rapid recovery compared to straight fibrils and have spring-like properties which allows for repeated applications of tensile loads. Thus it would be obvious to one of ordinary skill in the art before the claimed invention was made to modify the method of Cully to have the expanded fluoropolymer membrane comprise serpentine fibrils, as taught by House, in order to impart spring-like properties to allow for repeated tensile loads.
Cully and House do not state that the fibrils have curves that turns generally one way then generally in another way. Armstrong discloses prostheses that are delivered via endovascular catheter which include serpentine fibrils and an elastomer (abstract). Of note is figure 14, which shows the shape of the fibril, and paragraphs 111-121 state that the fibril shape allows for radial and longitudinal extension that is devoid of wrinkles. This it would be obvious to one of ordinary 
In regards to claim 4, Cully, House, and Armstrong disclose the limitations of claim 1. In addition, Cully states that the composite material is free of wrinkles before loading and after deployment of the device (paragraph 62).
In regards to claim 5, Cully, House, and Armstrong disclose the limitations of claim 1. In addition Cully shows that the cover is affixed to the outer surface, inner surface, or both (paragraph 4).
In regards to claim 6, Cully, House, and Armstrong disclose the limitations of claim 1. In addition, Cully teaches that the membrane has pores and that the pores are filled with an elastomer to render the membrane semi or completely impermeable (paragraphs 50 and 60), which reads on the substantially all limitation.
In regards to claim 7, Cully, House, and Armstrong disclose the limitations of claim 1. In addition paragraphs 85-86 disclose that the stent is coated with adhesive before the positioning of the cover on at least one surface of the stent.
In regards to claims 8 and 10, Cully, House, and Armstrong disclose the limitations of claim 1. In addition, House states that the expanded fluorpolymer fiber comprises a microstructure of substantially only serpentine fibrils (column 1, lines 64-66).
In regards to claim 11, Cully, House, and Armstrong disclose the limitations of claim 1. In addition as stated by Cully in paragraph 26 and the abstract, the cover is wrinkle free in order to provide a smooth flow surface (abstract and paragraph 26). 
In regards to claims 12 and 14, Cully, House, and Armstrong disclose the limitations of claim 1. In addition, Cully shows in paragraph 62 and figures 2b and 2c that the cover has a diameter that is substantially larger than the nominal diameter (undeployed diameter of stent) and that in a relaxed state the diameter is substantially smaller than the expanded diameter (fully deployed diameter of stent in figure 2c) of the stent. This would make the cover have an expanded diameter that is substantially larger than the nominal diameter of the cover.  
In regards to claim 13, Cully, House, and Armstrong disclose the limitations of claim 1. In addition, Cully discloses in paragraph 86 that the bonding occurs at a 40 degrees C which is substantially at room temperature. 

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable US 2007/0250153 (Cully et al.) in view of US 4,877,661 (House et al.) in view of US 2013/0131780 (Armstrong et al.). as applied to claim 1 above, and further in view of US 2004/0024442 (Sowinski et al., hereinafter Sowinski).
In regards to claims 2 and 3, Cully, House, and Armstrong disclose the limitations of claim 1 but do not disclose fibril width. In a related area, Sowinski teaches fibril widths that are suitable for ePTFE stent grafts (paragraph 40; abstract). Sowinski states the maximum width of about 0.1 microns which falls within the claimed ranges (paragraph 40). 
It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to have constructed the fibrils of House et al. with the claimed width since it has been held that where the general conditions of a claim are disclosed in the prior art, discovery basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791